IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :             No. 1969 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 54 DB 2014
           v.                   :
                                :             Attorney Registration No. 74365
BASIL DAVID MARCIAL,            :
                Respondent      :             (Philadelphia)


                                        ORDER



PER CURIAM:


                             th
       AND NOW, this 30           day of September, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated May 13,

2014, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Rule 215(g), Pa.R.D.E., and it is

       ORDERED that Basil David Marcial is suspended on consent from the Bar of this

Commonwealth for a period of one year and one day, the suspension is stayed in its

entirety, and he is placed on probation for a period of two years with a sobriety monitor,

subject to the following conditions:

       1.     Respondent shall abstain from drinking alcohol and using all mind-altering

              chemicals, except as prescribed by licensed medical providers;

       2.     Respondent shall attend Narcotics Anonymous Meetings on a weekly

              basis;

       3.     A sobriety monitor shall be appointed to monitor respondent in accordance

              with Disciplinary Board Rule §89.293(c);
4.   Respondent shall immediately notify his sobriety monitor if he no longer

     resides in a sober-living facility and shall furnish the monitor with his new

     address;

5.   Respondent shall furnish to the Office of Disciplinary Counsel his sobriety

     monitor’s name, address and telephone number;

6.   Respondent shall establish his weekly attendance at sobriety meetings by

     providing written verification to the Board on a Board-approved form on a

     quarterly basis;

7.   Respondent shall undergo any counseling, or out-patient or in-patient

     treatment, prescribed by a mental health professional;

8.   With the sobriety monitor, respondent shall:

     a)     meet at least twice a month;

     b)     maintain weekly telephone contact;

     c)     provide the necessary properly executed written authorizations to

           verify his compliance with the required substance abuse treatment;

           and

     d)    cooperate fully.

9.   The appointed sobriety monitor shall:

     a)     monitor respondent’s compliance with the terms and conditions of

           the order imposing probation;

     b)    assist respondent in arranging any necessary professional or

           substance abuse treatment;

     c)     meet with respondent at least twice a month and maintain weekly

           telephone contact with him;

     d)    file quarterly written reports with the Secretary of the Board; and
      e)     immediately report to the Secretary of the Board any violations by

      respondent of the terms and conditions of the probation.

10.   Respondent shall not violate the Rules of Professional Conduct, the

      Pennsylvania Rules of Disciplinary Enforcement, or any state or federal

      law.